Citation Nr: 1241936	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  03-08 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for cervical spine disorder.

2.  Entitlement to a compensable disability rating for bilateral hearing loss.

3.  Entitlement to service connection for a lumbar spine disorder.

4.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty October 1965 to October 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Specifically, in a June 2002 rating decision, the RO reopened and denied a claim for service connection for PTSD, denied service connection for degenerative joint disease of the cervical spine or lumbar spine, and continued a noncompensable evaluation assigned to the service-connected bilateral hearing loss.  Also, in a March 2012 rating decision, the RO granted a 50 percent rating for service-connected PTSD.  

In January 2003, the Veteran testified before a hearing officer at the RO in Waco, Texas.  A copy of the hearing transcript has been associated with the claims file.  Additionally, the Veteran and his spouse also testified at a hearing before one of the undersigned Veterans Law Judges (VLJ) in November 2005.  A transcript of that hearing is also of record.

Later, in a February 2006 decision, the Board remanded the claims on appeal to the agency of original jurisdiction (AOJ) for further development.  The Board additionally reopened and remanded a claim of entitlement to service connection for posttraumatic stress disorder (PTSD) in the February 2006 decision.  That claim was since granted in a January 2010 rating decision and, therefore, the issue of entitlement to service connection for PTSD is no longer before the Board.  

Subsequently, in April 2010, the Board again remanded the claims on appeal in order for the Veteran to be afforded a new hearing before another VLJ pursuant to 38 U.S.C.A. § 7107, as he had requested another hearing in his January 2010 VA Form 9.  As such, the Veteran was afforded his requested hearing before the undersigned Acting VLJ in July 2010.  A transcript of that hearing is also of record.

As the Veteran provided testimony at two hearings before two different VLJs concerning a common issue on appeal, he was informed that his case would be assigned to a panel of three VLJs for adjudication.  See 38 U.S.C.A. § 7102(a) (West 2002); 38 C.F.R. § 19.3 (2012) (generally providing that a proceeding before the Board may be assigned either to an individual VLJ "or to a panel of not less than three members of the Board.").  He was thus informed that he had the option of having an additional hearing before a third VLJ who would then also be assigned to the panel to decide his appeal.  In November 2011, he indicated that he desired to be scheduled for another hearing before another Board VLJ.  Therefore, the case was remanded in March 2012 so as to afford him his requested hearing.  Such was held in July 2012 before the other undersigned VLJ.  A transcript of that hearing is also of record.

The issues of entitlement to service connection for a lumbar spine disorder and entitlement to a rating in excess of 50 percent for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  At a Board hearing held on July 13, 2010, prior to the promulgation of a decision in the appeal, the Veteran and his representative indicated that the Veteran was withdrawing his appeal as to the issue of entitlement to service connection for a cervical spine disorder.  

2.  On July 24, 2012, prior to the promulgation of a decision in the appeal, the Veteran submitted documentation indicating his desire to withdraw his appeal as to the issue of entitlement to a compensable disability rating for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Veteran's claim of entitlement to service connection for a cervical spine disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

2.  The criteria for withdrawal of the Veteran's claim of entitlement to a compensable disability rating for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2012).  

In the present case, at a Board hearing held on July 13, 2010, prior to the promulgation of a decision in the appeal, the Veteran and his representative indicated that the Veteran was withdrawing his appeal as to the issue of entitlement to service connection for a cervical spine disorder.  Additionally, On July 24, 2012, prior to the promulgation of a decision in the appeal, the Veteran submitted documentation indicating his desire to withdraw his appeal as to the issue of entitlement to a compensable disability rating for bilateral hearing loss.  As such, the Veteran has withdrawn these claims and, hence, there remain no allegations of errors of fact or law for appellate consideration with regard to these two issues.  Accordingly, the Board does not have jurisdiction to review these issues and they are dismissed.



ORDER

The issue of entitlement to service connection for a cervical spine disorder is dismissed.

The issue of entitlement to a compensable disability rating for bilateral hearing loss is dismissed.


REMAND

With regard to the Veteran's claim for a rating in excess of 50 percent for PTSD, the Board notes that a March 2012 rating decision granted an increased rating to 50 percent for such disability.  Thereafter, in June 2012, the Veteran submitted a notice of disagreement to the AOJ as to the propriety of the assigned rating.  When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26.  Thus, remand for issuance of a statement of the case on this issue is needed. Manlincon v. West, 12 Vet. App. 238 (1999).  However, this issue will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997). 

The Veteran's remaining claim on appeal is that of entitlement to service connection for a lumbar spine disorder.  Unfortunately, yet another remand is required with respect to this issue.  Although the Board sincerely regrets the further delay, it is necessary to pursue additional development to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Board initially finds that a remand is necessary in order to obtain outstanding records from the Social Security Administration (SSA).  In this regard, an October 2002 favorable SSA decision specifically addressed the Veteran's lumbar spine disorder.  To date, however, it appears that a complete copy of the Veteran's SSA records has not been associated with the claims file.  As such, a remand is necessary in order to obtain any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA). 

Additionally, the Board notes that, since the Veteran's most recent VA examination addressing the etiology of his lumbar spine disorder in November 2009, a substantial amount of additional evidence relevant to this claim has been associated with the claims file.  Notably, the Veteran provided additional testimony in July 2012 pertaining to his in-service incurrence of back pain and his post-service treatment for continuing back pain.  In this regard, he testified that, not only did he initially injure his back in jump school during an incident where is primary parachute did not fully open, but he also provided detailed testimony regarding the incurrence of back pain as a result of filling sandbags while serving in Vietnam, an assignment that was documented in his service personnel records.  He further testified that, after that assignment, he was assigned to serve as an ammunition loader, where he was required to load ammunition rounds for 102 Howitzers.  He maintained that this assignment further contributed to his back pain.  He indicated that he served in approximately 100 missions as a loader after incurring his initial back injury.  

With respect to his post-service treatment, he testified that he sought treatment after beginning employment with U.S. Steel once his back pain became unbearable; however, he could not recall the exact year when he first sought post-service treatment.  He maintained that he was treated with pain medication and a back brace.  He also reiterated that he continued to feel consistent back pain ever since his separation from active service.  The Veteran further testified that he made significant efforts to obtain copies of treatment records dated more closely to his separation from service, but that he was not successful in these attempts.  A review of the record reveals that he has indeed attempted to obtain treatment records from earlier private healthcare providers.

Moreover, the Board notes that the November 2009 VA examiner did not comment on the Veteran's report of in-service injury to his back (i.e., as a result of the purported parachute incident during jump school), but rather, in providing a negative nexus opinion, the examiner only noted the one recorded instance of a "minimal lumbar strain" as reported in the Veteran's service treatment records.  To this extent, the examination report is rendered inadequate for adjudicating the Veteran's appeal.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's reports, but instead relied on an absence of medical records to provide a negative opinion).  Similarly, the examiner did not comment on the Veteran's contention that he continued to experience back pain since his separation from service.  While the examiner additionally did not comment on the Veteran's other reported causes of back pain (i.e., filling sandbags and loading ammunition), the Veteran largely raised these contentions after this VA examination was conducted.  However, this further raises the need for a new and contemporaneous VA examination to be conducted.

For the foregoing reasons, the Board finds that on remand, the Veteran should be afforded a new and contemporaneous VA examination so as to obtain a new opinion regarding the nature and etiology of his claimed lumbar spine disorder based on all the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced).  

In this regard, the Board specifically notes that the Veteran is competent to report an onset of lumbar spine pain during service and a continuity of symptomatology of low back pain since his separation from active service.  See Washington v. Nicholson, 19 Vet. App. 363 (2005).  In determining whether service connection is warranted for a claim, the Board is primarily concerned with whether there is a continuity of symptoms since the incurrence of a claimed injury or disease in service, rather than with a continuity of treatment.  See 38 C.F.R. § 3.303(b).  Therefore, on remand, the VA examiner should recognize this lay evidence as potentially competent to support the presence of disability even where it is not fully corroborated by contemporaneous medical evidence.  See, too, Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Finally, as this case is being remanded for the foregoing reasons, any recent VA treatment records relevant to the Veteran's claim on appeal should also be obtained on remand.  In this regard, the Board observes that the Veteran has received fairly regular VA treatment for his lumbar spine pain, and records of his VA care, dated since March 2011, have not been associated with the claims file.  Under the law, VA must obtain any outstanding treatment records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a statement of the case regarding the issue of entitlement to a rating in excess of 50 percent for PTSD.  Advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of this issue in a timely fashion, then return the case to the Board for its review, as appropriate. 

2.  Any determination pertinent to the appellant's claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained from SSA and associated with the claims file.  All reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. 
§ 3.159(e). 

3.  Obtain all VA treatment records from the North Texas VA Healthcare System dated from March 2011 to the present pertaining to the Veteran's lumbar spine disorder.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

4.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of his lumbar spine disorder.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

The VA examiner should diagnose all lumbar spine disorders found to be present, to include any degenerative disc disease, degenerative joint disease, and myofascial syndrome.

The examiner must provide an opinion as to whether it is at least as likely as not (50% or greater probability) that any diagnosed lumbar spine disorder had its clinical onset during the Veteran's active service or is related to any in-service disease, event, or injury. 

In providing this opinion, the examiner should specifically address the Veteran's contention that he initially injured his back during a parachute jumping incident when his primary parachute did not fully open, and that he also experienced significant back pain when filling sandbags and loading artillery ammunition during his service in Vietnam.  The examiner should additionally address the Veteran's contention that he has experienced a continuity of lumbar spine symptomatology since his separation from service.  

The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




			
    DEBORAH W. SINGLETON		          K. MILLIKAN
	            Veterans Law Judge                                   Acting Veterans Law Judge
       Board of Veterans' Appeals                            Board of Veterans' Appeals





____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


